Title: From George Washington to Colonel Robert Magaw, 20 April 1777
From: Washington, George
To: Magaw, Robert

 

Sir
Morristown April 20th 1777.

I received your Letter of the 6th Instt by Ensign Fernandez. You may be assured, every thing in my power will be done to make our Officers and privates who are in captivity, as comfortable, as their situation will admit: their case has been represented to Congress, and I trust, a remittance will be made in a few days for their use. I had not been inattentive to them before, but it was difficult to procure such supplies of Money as would be current where you are, as were wished. This Obstacle, I hope, will no longer remain. added to this, there were reasons to beleive, that the situation of the Officers was more agreable, than I find it to be, from some advances said to have been made them. I am Sir Your Most Obedt Servant

G. W—g—n

